Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Status of the instant application:
Claims 1-21 are pending claims.
Claims 1, 8 and 15 are Independent claims. 

Drawings
3.	The drawings filed on 01/08/2020 are accepted for examination.
Double Patenting
4.	No rejection warranted at Applicant’s initial filing for patent. 

Claim Rejections - 35 USC § 112
5.	No rejections warranted at initial time of fling for patent.
                      
                             Claim Rejections - 35 USC § 101
6.	No rejections warranted at initial time of fling for patent.

Information Disclosure Statement
7.	The information disclosure statements field on 09/08/2021 is in compliance with the provisions of 37 CFR 1.97, and has been considered and copies are enclosed with this Office Action.


Allowable Subject Matter
8.	Claims 1-21 are allowed.
9.	The following is an examiner’s statements of reasons for allowance:
10. 	 The following references disclose the general subject matter recited in independent claim 1, 8 and 15.  

Liu et al. (US Pub. No: 2020/0104140 A1) provides a method may be provided for use in an information handling system comprising a processor, one or more storage resources communicatively coupled to the processor, and a basic input/output system (BIOS) comprising a program of instructions executable by the processor and configured to cause the processor to initialize one or more information handling resources of the information handling system, the BIOS further configured to determine identities of each of the one or more storage resources and which of the one or more storage resources comprises a bootable operating system. The method may include receiving information regarding identities of each of the one or more storage resources and which of the one or more storage resources comprises a bootable operating system and communicating via the one or more management interfaces an 

Xu (11,048,802 B2) provide a modern computers have a boot process that occurs from when the power button is pressed to turn on a device until the device shows a conventional operating system or other runtime environment. Turning the power on may activate a processor. The processor may process code or instructions to activate a bootloader, a program designed to execute or operate before an operating system. The bootloader may be responsible for placing code or instructions for the operating system into memory. Before the operating system is allowed to load, a user may be required to enter a password to confirm that he or she is authorized to unlock the computer. Requiring a password during the boot process may protect sensitive information stored on a hard disk of the device.

Bade et al. (US 2006/0088167) provide a method and system for backup and restore of a context encryption key (CEK) for a trusted device within a secured processing system maintains security of virtualized trusted device contexts, providing for replacement of a trusted device in the field. The CEK is encrypted along with a system identifier by a random number to yield a first result. The first result is again encrypted with a manufacturer public key. The resulting blob is stored along with the random number. To restore, the system sends the blob and the device ID to a server. The server obtains the first 

England et al. (US 7,752,456 B2) a method involves receiving data as part of a seal operation from a calling program, where the data comprises a cryptographic key. Ciphertext including the data is generated, using a symmetric cipher, where the ciphertext is generated in a manner that allows a set of target programs to obtain the data from the ciphertext. The ciphertext is returned to the calling program. The target programs are identified by a digest value generated by applying a cryptographic hash function to the target program, where the target programs include the calling program.

Reasons for Allowance 
11.	The following is an examiner’s statement of reasons for allowance:
The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach “… a processor; a plurality of storage resources communicatively 5coupled to the processor, each storage resource having a media encryption key for encrypting data written to such storage resource and decrypted data read from such storage resource, wherein such media encryption key is encrypted by a 
However, the above prior arts including the other references of the record either taken alone or in combination neither anticipates nor renders obvious the claimed subject matter of the instant application that is taken as a whole including the specific and particular features/steps recited in independent claims 1, 8 and 15. For this reason, the specific claim limitations recited in independent claim taken as whole are found to be novel and allowable.
The dependent claims 2-7, 9-14 and 16-21 which are dependent on the above independent claims being further limiting to the independent claims 1, 8 and 15 definite and enabled by the specification are also allowed.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932.  The examiner can normally be reached on Mon.-Fri. 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






A.G.
July 25, 2021
/ABIY GETACHEW/          Primary Examiner, Art Unit 2434